103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Laxman S. SUNDAE, Appellant,v.UNITED STATES OF AMERICA;  INTERNAL REVENUE SERVICE, Appellees.
No. 96-1147.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 21, 1996.Decided Nov. 27, 1996.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Laxman S. Sundae appeals the district court's grant of summary judgment in favor of the Government denying Sundae's claim for a refund of federal income taxes for the years 1983 and 1984.


2
After a careful review of the record, we conclude the district court properly granted the Government's motion.  Because this case is highly fact-specific, an extended opinion would have no precedential value.  Having carefully considered all of Sundae's contentions and finding them to be without merit, we affirm the district court without further discussion.  See 8th Cir.  R. 47B.